DETAILED ACTION
Response to Amendment
The amendment filed September 24, 2021 has been entered. Claim 16 has been amended, claim 17 has been cancelled, and claim 31 has been newly added. Claims 16 and 18-31 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Marshall fails to disclose the claimed movement fixing members as amended, the Examiner respectfully disagrees. As set forth below Marshall discloses the stop member as being keyed to the inner surface of the housing and as such this relationship allows for an indirect engagement of the plunger rod with the housing surface to prevent rotational movement of the plunger rod during dose delivery. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-24, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 2010/0010454).
Regarding claim 16, Marshall et al. (henceforth Marshall) discloses (Figures 1-2) an assembly for a medication delivery device comprising: a body (12 and associated syringe and carrier elements), a piston rod (40) adapted and arranged to be rotated with respect to the body in a dose setting state of the assembly for setting a dose of a medication and to be axially moved in a distal direction with respect 
Regarding claim 18, Marshall further discloses non-return means (proximal plunger portion 42 adapted and arranged to mechanically cooperate with the piston rod (40) and to prevent axial movement of the piston rod in the proximal direction with respect to the body (12) in the dose setting state (Figure 2; Paragraph [0036] set forth that the proximal plunger portion is engaged with the 
Regarding claim 19, Marshall further discloses wherein an axial travel path of the setting nut (44) in the proximal direction with respect to the body (12 and associated syringe and carrier elements) corresponds to the set dose of the medication (Paragraph [0039]).
Regarding claim 20, Marshall further discloses wherein the piston rod (40) provides an axial dose setting stop (49) adapted and arranged to inhibit a further axial travel of the setting nut (44) in the proximal direction with respect to the body when the setting nut abuts the axial dose setting stop, the axial dose setting stop thereby delimiting a proximal end of a maximum possible axial travel path of the setting nut in the proximal direction with respect to the body (the proximal portion 49 of the distal plunger portion 40 represents the most proximal movement that the setting nut may travel via rotation of the plunger rod before the stop member is in engagement with the proximal portion 49 and therefore limits the travel of the stop member and represents the maximum dose which may be delivered).
Regarding claim 21, Marshall further discloses wherein a maximum possible axial travel path of the setting nut in the proximal direction with respect to the body corresponds to a maximum settable dose of the medication (as set forth above for claim 20, the stop member 44 may be moved proximally during dose setting via rotation of the plunger rod until the stop member abuts the distal end of the proximal portion 49 of the distal plunger portion 40; this represents the largest dose which may be dialed and subsequently dispensed from the device).
Regarding claim 22, Marshall further discloses wherein the body (12 and associated syringe and carrier elements) provides an axial end stop (proximal end portion of syringe container 24) adapted and arranged to inhibit further axial travel of the setting nut in the distal direction with respect to the body when the setting nut abuts the axial end stop, the axial end stop thereby delimiting a distal end of an 
Regarding claim 23, Marshall further discloses wherein the piston rod (40) comprises an outer thread (43) and the setting nut (stop member 44) comprises an inner thread for helical coupling between the piston rod and setting nut (Figure 1, Paragraph [0035]).
Regarding claim 24, Marshall further discloses wherein the body comprises at least one axially extending inner track for axially guiding the setting nut (stop member 44), and wherein the setting nut comprises guiding means guided in the inner track of the body (e.g., Paragraph [0035] discloses the outer surface of the stop member 44 is keyed to the inner surface of the body member via splines or other known means; splines comprise a plurality of vertically spaced ribs which would necessarily correspond to splines on the outer surface of the stop member to create the mechanical engagement between the body and stop member which is disclosed in the cited paragraph though not depicted; thus the outer surface of the stop member and inner surface of the body comprise corresponding splines to effect the engagement between the two elements which allows for the axial travel of the stop member with respect to the body via rotation of the plunger rod).
Regarding claim 28, Marshall further discloses wherein the piston rod (40) comprises a piston rod front part (41) and a piston rod rear part (42 and activation button 52) which are mechanically coupled (at element 47 in Figure 1; Paragraph [0036]), wherein the piston rod rear part (42 and activation button 52) extends out of the body (12) in the proximal direction so as to be operable by a user in the dose setting state (via adjustment ring 38 which is engaged with the proximal end of the distal plunger portion ) and in the dose delivering state of the assembly (via depressing of activation button 52 to perform the injection), and wherein the piston rod front part (41) is helically coupled with the setting nut (44; Figure 1).
Regarding claim 30, Marshall further discloses wherein the medication delivery device is a variable-dose single-shot device (e.g., Paragraph [0052] discloses the device being disposed of after the injection is complete; such would also be the case if the maximum dose were delivered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Moser et al. (US 2015/0250950).
Regarding claims 25-27, Marshall discloses the claimed invention substantially as set forth above for claim 16, but does not explicitly disclose a lock means on the body to prevent rotation of the piston rod relative to the body in an unprimed state. 
Moser et al. (henceforth Moser) teaches an injection device comprising a secured dosing button wherein the body of the device comprises a lock means (Paragraph [0013]; engagement means on casing part) and wherein the lock means and piston rod (analogous to the dose setting means of Moser) are configured to mechanically cooperate with each other such that, in an unprimed state of the assembly, rotational movement of the piston rod with respect to the body for performing a dose setting operation is prevented (Paragraph [0013] of Moser sets forth that the dose setting means is engaged with the housing in a locked configuration until the dose setting means is moved out of said engagement via a priming step). Moser further teaches wherein the piston rod comprises an anti-rotation member (e.g., an external protrusion as per Paragraph [0013] located on the dosing means), wherein, in the unprimed state of the assembly, the lock means (groove in body which engages with protrusion on 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection device of Marshall to comprise the dose locking feature of Moser so as to ensure that a proper dose is delivered after a priming step as such step prevents an undesirable accumulation of air in the reservoir (Moser Paragraph [0004]).
Regarding claim 29, Marshall/Moser teach the claimed invention substantially as set forth above for claim 28, but do not explicitly disclose the piston rod front part and rear parts to be secured against rotational movement with respect to each other (Paragraph [0036] of Marshall teaches that the two sections rotate relative to one another), however, it would have been obvious to one of ordinary skill in the art to join the front and rear sections of the plunger rod of Marshall since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves .
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783